DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 15, 2022, has been entered.
 
Status of Claims
This Office Action is responsive to the request for continued examination filed September 15, 2022.
Claims 2 and 12 were previously canceled.
Claims 21-22 have been added.
Claims 1, 11, and 20 have been amended.
Claims 3-10, and 13-19 are in an original or previous presentation.
Claims 1, 3-11, and 13-22 are currently pending and have been fully examined.
	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-11, and 13-22 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Yeluri (US PG Pub. 2014/0006926) in view of Kangarloo (US PG Pub. 2009/0228299), in further view of Marcu (US PG Pub. 2002/0046018), AAPA (Applicant-admitted prior art), Aramaki (Eiji Aramaki, et al. “TEXT2TABLE: Medical Text Summarization System based on Named Entity Recognition and Modality Identification”, Proceedings of the Workshop on BioNLP, pg. 185-192, copyright date 2009), and Kablotsky (US PG Pub. 2013/0151286).

Claim 1
	Regarding claim 1, Yeluri teaches
A method for medical report-to-image navigation, comprising:
Abstract, “Certain examples provide systems, apparatus, and methods to facilitate automated processing of report text to associate text with external content to be accessed via the report.”
Retrieving a narrative report for at least one study including a plurality of images of a patient from a memory
Par. [0031], “In certain examples, using natural language processing, image and/or other reference(s) are recognized in radiology reports to automatically create semantic mark-up or hyperlink.”
Par. [0033], “For example, with a PACS, radiology reports can be displayed in a PACS. Before a report is displayed, a NLP processor processes the report and identifies references to images (e.g., image number, series number, plane (axial, sagittal/lateral, coronal/frontal), sequence/kernel type for MRI or CT, etc.).”
Determining text structure boundaries to identify and classify each text structure in the narrative report
Par. [0022], “Certain examples provide systems and methods to mark up and generate semantic elements in radiology reports.”
Par. [0042], “The processor 430 analyzes the report 420 (e.g., a legacy report pulled from storage, a report being generated on-the-fly, etc.) to identify semantic elements and associate those elements with links/references to external content referred to by those elements.”
Par. [0040], “The dictation analysis engine 320 generates links and/or other references corresponding to the identified semantic elements and provides those as part of the resulting report. A reader of the report is then able to select a link to retrieve associated information (e.g., via content retrieval, pop-up, float, etc.). The report is then structured based on the semantic elements and further analysis.”
This was added to further show how the semantic elements are able to identify groups of text with semantic meaning and use that information to structure the report. This does not constitute new grounds of rejection because it is only providing further information about the rejection, and it does not change the thrust of the rejection previously made (See MPEP 706.07(a); 1207.03(a)).
Determining image references in each text structure of the narrative report
Par. [0043], “For example, a reference to an image in the report 420 is identified by the processor 430 and associate the image with the text of the report 420 by structuring that text as a semantic element and providing a hyperlink to that image in the report 420. Selection of the hyperlink pulls up the image in another document view, a pop-up in the report 420, etc.”
Extracting image and series references from text structures classified as including an image reference based on a set of predefined rules comprising more than one rule, and determining a study to which an extracted image reference corresponds
Par. [0040], “The user interface 310 includes a dictation analysis engine 320. The dictation analysis engine 320 receives text for the report (e.g., based on user dictation and/or typing) and processes that text according to NLP to identify semantic elements corresponding to external content 330, such as images in a PACS or image exchange, lab results, other EMR data, etc. The dictation analysis engine 320 generates links and/or other references corresponding to the identified semantic elements and provides those as part of the resulting report.”
This shows that the system is using natural language processing to identify semantic elements that correspond to external content, such as images. This is using a set of rules encoded in the natural language processing program to identify the elements contained in the unstructured language.
Par. [0027], “Certain examples apply NLP to identify image references from unstructured textual data and facilitate semantic mark up, transparently without action of the radiologist. Thus, certain examples can be implemented on legacy systems and old reports because the NLP can dynamically generate semantic hyperlinks in real time, as the report is being opened.”
This also describes using NLP to identify semantic elements in unstructured data, but, where par. [0040] is describing NLP being used to process dictation, par. [0027] states that this NLP can be done on old reports as well.
See also par. [0024] and [0035], which further describe the ability to use the NLP to process the documents at different points in the report generation process.
Par. [0033], “For example, with a PACS, radiology reports can be displayed in a PACS. Before a report is displayed, a NLP processor processes the report and identifies references to images (e.g., image number, series number, plane (axial, sagittal/lateral, coronal/frontal), sequence/kernel type for MRI or CT, etc.). A hyperlink is dynamically generated, allowing the user to simply click on the link to "jump-to" the relevant image(s).”
This shows that some of the semantic elements that are to be identified by the NLP can include “e.g., image number, series number, plane (axial, sagittal/lateral, coronal/frontal), sequence/kernel type for MRI or CT, etc.”. The programming in the NLP to identify these semantic elements would be specific rules where the NLP is trying to identify these specific references to images in the unstructured documents. Because there is more than one type of semantic element that can be searched for, the system would have a set of predetermined rules comprising more than one rule.
One of the predefined rules comprising the information being extracted based on the series number and the image number
Par. [0033], “For example, with a PACS, radiology reports can be displayed in a PACS. Before a report is displayed, a NLP processor processes the report and identifies references to images (e.g., image number, series number, plane (axial, sagittal/lateral, coronal/frontal), sequence/kernel type for MRI or CT, etc.).”
Wherein at least one extracted image reference corresponds to a study that is different from the at least one study
Par. [0037], “Thus, certain examples "intelligently" (e.g., based on definitions and logic) convert dictation text to link(s) and allow selection of link(s) to image(s), patient chart and/or other EMR data, etc., from a current exam and/or other exams via the report. The report can be viewed, relayed, stored, etc.”
However, Yeluri does not explicitly teach
The text structure being a sentence
The boundaries including identifying end-of-sentence markers assigned with a label 
The label representing at least an end of sentence and sentence is neither a section header nor the last sentence in a paragraph 
Representing the series number and image number in a number over number patter, wherein a first number in the number over number pattern refers to a series, wherein a second number in the number over number pattern refers to an image
The study that is different from the at least one study being a study that was performed prior to the at least one study
Wherein the study performed prior to the at least one study is identified based on the corresponding at least one extracted image reference comprising a temporal reference
Kangarloo teaches
Including in a generated report, information from a study that is different from the at least one study, wherein the study that is different from the at least one study is a study that was performed prior to the at least one study
Par. [0007], “These methods do not address medical communication efficiency or effective documentation/communication among healthcare stakeholders (including primary care physicians and patients), such as presenting the most relevant findings in an imaging-based diagnostic workup. Consequently, medical communication is often performed without sufficient clinical context, prior studies, or the medical hypotheses from the primary healthcare provider.”
Par. [0061], “The context-sensitive medical communication infrastructure automatically identifies sentinel images from imaging studies based on initial patient presentation and the referring physician's medical hypothesis. The system provides clinical context with (1) the patient presentation, (2) physician hypothesis, and (3) automatically-generated summaries of prior studies.”
Par. [0130], “Three sets of information are available at the end of the image summarization process: (1) the clinical context of the study (patient presentation, physician hypothesis, and prior studies), (2) the complete set of contours, regardless of relevance, for all anatomical structures in the current patient's study, and (3) the subset of slices within that study that have been determined to be relevant, thus serving as the summary for that study.”
Par. [0140], “The primary care physician can receive the results from both local and remote specialists along with summaries of the current study and prior studies.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Yeluri the ability to include in a generated report, information from a study that was performed prior to the at least one study, as taught by Kangarloo, because it allows for the system to provide clinical context to the imaging report, wherein the additional context can help provide the readers of the report more information regarding the imaging results, which can improve the quality of care for the patient (See Kangarloo, par. [0007], [0130], [0140], [0158]).
Kangarloo teaches
The text structure being a sentence and determining sentence boundaries including identifying end-of-sentence markers ability to identify the end of a section and the end of a sentence within a section
Par. [0039], “In one embodiment, the NLP system provides section boundary detection. The input is a free-text medical report and outputs include the start/end byte offsets and type of each section within the report (e.g., header, procedure description, findings, conclusion). A reliable rule-based algorithm (i.e., rules that are .about.100% always true) is employed to detect obvious starts to new sections using a knowledge base of commonly employed heading labels (e.g., findings, history, impressions) and linguistic cues (e.g., colons, all capitals), as observed within a collection of training examples. Second, the algorithm handles the detection of section boundaries that do not have predictable markers using a probabilistic classifier based on an expectation model for the document structure.”
Par. [0040], “The next operation is the identification of sentence boundaries within each section of report text. In one embodiment, the algorithm for determining sentence boundaries uses a maximum entropy classifier (as described, for example, in Maximum Entropy Models For Natural Language Ambiguity Resolution. Ratnaparkhi A., PhD dissertation, Dept. of Computer and Information Science, University of Pennsylvania, 1998, hereby incorporated by reference). In one example embodiment, the classifier uses 44 overlapping features to determine end-of -sentence markers, with recall and precision currently both over 99.8%.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Yeluri and Kangarloo the ability to identify in the text structure sentence boundaries including identifying end-of-sentence markers, as taught by Kangarloo, because identifying the ends of sentences allows for the natural language processing system to analyze the context of the words through phrasal chunking, which “involves identifying logically coherent, non-overlapping sequences of words within a sentence, reducing the dimensionality of the overall NLP task” (Kangarloo, par. [0042]).
Kangarloo further teaches
The ability to identify a prior study based on an image reference comprising a temporal reference
Par. [0041], “The input to the lexical analyzer is typically a sentence. The output includes word tokens tagged with semantic and syntactic classes. Aspects of one implementation include: (1) a large number of semantic classes (>250) as compared to currently available lexical sources (e.g., UMLS), improving discrimination for parsing, semantic interpretation, and frame building tasks; (2) recognition of a variety of special symbols including dates, medical abbreviations (e.g., T1 for "thoracic spine one"), medical coding symbols (e.g., "TNM" lung cancer stage), numeric measurements, image slice references, and proper names (e.g., patient names); (3) some word sense disambiguation (e.g., density as a finding vs. a property) using surrounding syntactic and semantic word features; and (4) over 120,000 radiology reports have been processed thus far, resulting in over 35,000 mostly word-level entries.”
This shows that dates are one of the types of symbols that are identified by the natural language processing system used to identify imaging studies.
Par. [0069]-[0071], “Gather a large corpus of medical reports from each target domain (i.e., neurology, musculoskeletal). For each report, apply a semantic phrase chunker that automatically locates logically semantically coherent phrases. In one embodiment, the phrase chunker targets anatomy expressions, spatial relations, and abnormal conditions/findings. The term "phrase" can include complex expressions such as "lateral inferior-aspect of medial meniscus" as well as compounds (e.g., "left upper lobe and the right upper lobe"). Process reports within the corpus, compiling a histogram of unique phrases. For example, in one embodiment, the phrase chunker, identified 8,270 unique anatomy expressions from a corpus of 6,418 radiology reports. For many findings and/or abnormal condition terms, there can be implied anatomy definitions built into the term itself.”
This shows the system using the natural language processing to identify 
Marcu teaches
The label representing at least an end of sentence and sentence is neither a section header nor the last sentence in a paragraph 
Par. [0120], “Table 1 shows accuracy results of non-binary, decision-tree classifiers. The accuracy figures were computed using a ten-fold cross-validation procedure. In Table 1, B1 corresponds to a majority-based baseline classifier that assigns the class "none" to all lexemes, and B2 to a baseline classifier that assigns a sentence boundary to every "DOT" (that is, a period (.), question mark (?), and/or exclamation point (!)) lexeme and a non -boundary to all other lexemes.”
Par. [0134], “Features that describe the structure of the trees in focus in terms of the type of textual units that they subsume (sentences, paragraphs, titles). These may include the number of immediate children of the root nodes, the rhetorical relations that link the immediate children of the root nodes, and the like. The identifier assumes that each sentence break that ends in a period and is followed by two `\n` characters, for example, is a paragraph break; and that a sentence break that does not end in a punctuation mark and is followed by two `\n` characters is a title.”
By stating that the paragraph and title breaks are identified by the sentence break followed by additional symbols means that sentence breaks not followed by the additional symbols indicates the end of a sentence that is not the end of a paragraph or title.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to modify the ability of the system of Yeluri and Kangarloo to identify sentence boundaries by adding a label indicating an end of a sentence and the sentence is neither a section header nor the last sentence in a paragraph, as taught by Marcu, because it allows the system to identify the structure of a text segment to help in parsing and analyzing the text (see Marcu, par. [0019]-[0024], [0134]).
AAPA teaches
Representing the series number and image number in a number over number patter, wherein a first number in the number over number pattern refers to a series, wherein a second number in the number over number pattern refers to an image
Par. [0016], “By convention, the first number is interpreted as the particular image number (e.g., 5) and the second number is the total number of image reference (e.g., 131), if the first number is less than the second number. Similarly, the result may be interpreted as series/image if the first number is greater than the second number. For example, a sentence may state "enlarged right hilar lymphadenopathy measuring 11mm (80232/49).”
By stating that the number over number pattern is interpreted “by convention”, it is stating that it is a conventional practice to write references to image in the format (image number)/(total number of images). By stating, “Similarly, the result may be interpreted as series/image” is stating that a number over number pattern with series over image is similarly a conventional way to document a reference to an image in a radiology report.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the ability of the system of Yeluri, Kangarloo, and Marcu to identify image references comprising series number and image number by adding the ability to identify number over number patterns with the first number being a series number and a second number being an image number, as taught by AAPA, because such a number pattern is a conventional format for documenting an image number and a series number in a radiology report (see specification, par. ]0016]).
Aramaki teaches
Wherein the study performed prior to the at least one study is identified based on the corresponding at least one extracted image reference comprising a temporal reference
Pg. 187 describes previous algorithms that have also been able to identify events based on modal and temporal markers.
Pg. 188, Section 3 describes the steps taken to identify events, which include:
Step 1: Event identification, where the system deals with six different event types listed in Table 3 on pg. 187, and includes medical tests and examinations with specific examples being CT and MRI exams,
Step 2(1), which identifies dates and normalizes them to a standard format and Step 2(2) which normalizes the medical terms into a standard vocabulary, and 
Step 3, which identifies the relation between the temporal reference and the event.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Yeluri, Kangarloo, Marcu, and AAPA the ability to identify a study based on an extracted reference comprising a temporal reference, as taught by Aramaki, because it allows the system to analyze medical reports written in natural language and identify specific events that have occurred or have not yet occurred based on the identified event types and temporal markers (Aramaki, pg. 185).
Kablotsky teaches
Transferring the narrative report to a Picture Archiving and Communications System (PACS) or to a Radiology Information System (RIS) of a specific hospital by Health Level 7 (HL7) standards
Par. [0031]-[0033] describe how the system is used for generating narrative reports of radiological studies.
Par. [0034], “Once a report is complete, the complete report is sent via secure connection to the server where it is entered into the database. The report is also converted to a DICOM Structured Report (SR) and optionally queued to be sent to the RIS/PACS of the institution of origin via DICOM C-STORE. The daemon periodically evaluates the queue of reports, to see if there are any reports that need to be sent via HL7 to a HIS/RIS. When the report is entered into the system, it may also be sent via facsimile. It may also cause an email or an SMS to be sent to the referring physician or other users advising them that a report is available. The referring physician may then view the report through a physician's portal or through another interface provided for viewing reports available via the radiology server.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Yeluri, Kangarloo, Marcu, AAPA, and Aramaki the ability to transfer the narrative report to a RIS using HL7 standards, as taught by Kablotsky, because HL7 is one of several standard methods for transferring a narrative report to a RIS (see Kablotsky, par. [0034]).

Claim 3
	Regarding claim 3, the combination of Yeluri, Kangarloo, Marcu, AAPA, Aramaki, and Kablotsky teaches all the limitations of claim 1. However, Yeluri does not teach
Assigning end-of-sentence markers to a label including one of:
i) not end of sentence
ii) end of sentence, and sentence is a section header
iii) end of sentence, and sentence is the last sentence in a paragraph
Kangarloo teaches
Assigning end-of-sentence markers to a label including one of: i) not end of sentence; ii) end of sentence, and sentence is a section header; iii) end of sentence, and sentence is the last sentence in a paragraph
Par. [0039], “In one embodiment, the NLP system provides section boundary detection. The input is a free-text medical report and outputs include the start/end byte offsets and type of each section within the report (e.g., header, procedure description, findings, conclusion). A reliable rule-based algorithm (i.e., rules that are .about.100% always true) is employed to detect obvious starts to new sections using a knowledge base of commonly employed heading labels (e.g., findings, history, impressions) and linguistic cues (e.g., colons, all capitals), as observed within a collection of training examples. Second, the algorithm handles the detection of section boundaries that do not have predictable markers using a probabilistic classifier based on an expectation model for the document structure.”
Par. [0040], “The next operation is the identification of sentence boundaries within each section of report text.”
If the system has the ability to detect the boundaries for both sections of the report (with the header being a section) and sentences, a marker assigned to a location of the report that is an end of a sentence, where that sentence is the sole sentence of a header, would carry a label marking it as “end-of-sentence, and sentence is a section header.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Yeluri, Kangarloo, Marcu, AAPA, Aramaki, and Kablotsky the ability to provide markers to labels of the report, as taught by Kangarloo, because being able to identify and mark boundaries for sentences and sections of the text being analyzed allows the system to improve its analysis by narrowing the context of the surrounding data (see Kangarloo, par. [0037]-[0042], [0009]).

Claim 4
	Regarding claim 4, the combination of Yeluri, Kangarloo, Marcu, AAPA, Aramaki, and Kablotsky teaches all the limitations of claim 1. Yeluri further teaches
Wherein the predefined rules for extracting the image and series references includes one of: (i) extracting references where both series and image information is explicitly provided with a numeric value; (ii) extracting references where a series is referred to using an imaging scanning plane (iii) extracting information where series information is included; and (iv) extracting information where a number over number pattern is provided
Par. [0033], “For example, with a PACS, radiology reports can be displayed in a PACS. Before a report is displayed, a NLP processor processes the report and identifies references to images (e.g., image number, series number, plane (axial, sagittal/lateral, coronal/frontal), sequence/kernel type for MRI or CT, etc.).”
This shows that the system has the ability to search for series and image numbers, which is one of the rules. The system also has the ability to identify references to images using the plane, which is another one of the rules.

Claim 5
	Regarding claim 5, the combination of Yeluri, Kangarloo, Marcu, AAPA, Aramaki, and Kablotsky teaches all the limitations of claim 1. Yeluri further teaches
Determining image references including identifying image references including predetermined keywords indicating one of images, series, planar information, measurement values, and date values
Par. [0033], “For example, with a PACS, radiology reports can be displayed in a PACS. Before a report is displayed, a NLP processor processes the report and identifies references to images (e.g., image number, series number, plane (axial, sagittal/lateral, coronal/frontal), sequence/kernel type for MRI or CT, etc.).”

Claim 6
	Regarding claim 6, the combination of Yeluri, Kangarloo, Marcu, AAPA, Aramaki, and Kablotsky teaches all the limitations of claim 1. Yeluri further teaches
Distinguishing image references from measurement values including identifying image references including measurements 
Par. [0020], “Diligent interpretation of these images requires following of a strict workflow, and each step of the workflow presumes visual presentation in certain order of certain image series from one or multiple exams and application of certain tools for manipulation of the images (including but not limited to image scrolling, brightness/contrast, linear and area measurements, etc.).”
This paragraph shows that findings of the images would include measurement values, such as linear and area measurements.
Par. [0021], “Radiology reports are textual documents that contain findings and interpretations associated with a radiology exam. As radiology studies become more complex, finding a relevant image described in the report is more challenging. For example, a whole body CT for tumor surveillance may include thousands of images, or a knee MRI may include several hundred images and multiple sequences. Further, clinicians using web-based viewers have limited bandwidth.”
These paragraphs show that the findings, like those described in par. [0020], would be included in the radiology reports generated based on the interpretation of the images.
Par. [0030], “Automation of text processing in a message helps reduce or avoid performance of manual actions by a user, for example... Using automated text processing, a user can avoid performing precise measurements and/or other actions with respect to images that can otherwise be tedious if the user is viewing and manipulating the image on a mobile device, for example.”
This shows that the system can automate the manipulation of the images based on the information in the report so that the user reading the report can see the precise measurements performed while interpreting the report prior to its generation.
The ability to link to the picture and perform the measurements means that the system was able to distinguish the image reference from the measurement value in order to identify the image being referenced in the report and then provide the user with the measurement value in the image
However, Yeluri does not explicitly teach
Images having date values
Predetermined formats of measurements and dates
Kangarloo teaches
Documents with image references having date values and predetermined formats of measurements and dates
Par. [0041], “Aspects of one implementation include: (1) a large number of semantic classes (>250) as compared to currently available lexical sources (e.g., UMLS), improving discrimination for parsing, semantic interpretation, and frame building tasks; (2) recognition of a variety of special symbols including dates, medical abbreviations (e.g., T1 for "thoracic spine one"), medical coding symbols (e.g., "TNM" lung cancer stage), numeric measurements, image slice references, and proper names (e.g., patient names); (3) some word sense disambiguation (e.g., density as a finding vs. a property) using surrounding syntactic and semantic word features; and (4) over 120,000 radiology reports have been processed thus far, resulting in over 35,000 mostly word-level entries.”
Referring to the list of information in item (2) as “special symbols” shows that there is some known format used to present that information such that it can be recognized as a symbol.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Yeluri, Kangarloo, Marcu, AAPA, Aramaki, and Kablotsky the ability to identify date values in documents that contain image references and recognize predetermined formats for measurement and date values, as taught by Kangarloo, because date values are among several specific types of information contained in a text document that can be used to give the information in the report context, and having date values and measurement values being presented in a way that they can be considered “special symbols” can improve the system’s ability to recognize that information in the text documents (see Kangarloo, par. [0041]).

Claim 6
	Regarding claim 6, the combination of Yeluri, Kangarloo, Marcu, AAPA, Aramaki, and Kablotsky teaches all the limitations of claim 1. Yeluri further teaches
Distinguishing image references from measurement values including identifying image references including measurements 
Par. [0020], “Diligent interpretation of these images requires following of a strict workflow, and each step of the workflow presumes visual presentation in certain order of certain image series from one or multiple exams and application of certain tools for manipulation of the images (including but not limited to image scrolling, brightness/contrast, linear and area measurements, etc.).”
This paragraph shows that findings of the images would include measurement values, such as linear and area measurements.
Par. [0021], “Radiology reports are textual documents that contain findings and interpretations associated with a radiology exam. As radiology studies become more complex, finding a relevant image described in the report is more challenging. For example, a whole body CT for tumor surveillance may include thousands of images, or a knee MRI may include several hundred images and multiple sequences. Further, clinicians using web-based viewers have limited bandwidth.”
These paragraphs show that the findings, like those described in par. [0020], would be included in the radiology reports generated based on the interpretation of the images.
Par. [0030], “Automation of text processing in a message helps reduce or avoid performance of manual actions by a user, for example... Using automated text processing, a user can avoid performing precise measurements and/or other actions with respect to images that can otherwise be tedious if the user is viewing and manipulating the image on a mobile device, for example.”
This shows that the system can automate the manipulation of the images based on the information in the report so that the user reading the report can see the precise measurements performed while interpreting the report prior to its generation.
The ability to link to the picture and perform the measurements means that the system was able to distinguish the image reference from the measurement value in order to identify the image being referenced in the report and then provide the user with the measurement value in the image
However, Yeluri does not explicitly teach
Images having date values
Predetermined formats of measurements and dates
Kangarloo teaches
Documents with image references having date values and predetermined formats of measurements and dates
Par. [0041], “Aspects of one implementation include: (1) a large number of semantic classes (>250) as compared to currently available lexical sources (e.g., UMLS), improving discrimination for parsing, semantic interpretation, and frame building tasks; (2) recognition of a variety of special symbols including dates, medical abbreviations (e.g., T1 for "thoracic spine one"), medical coding symbols (e.g., "TNM" lung cancer stage), numeric measurements, image slice references, and proper names (e.g., patient names); (3) some word sense disambiguation (e.g., density as a finding vs. a property) using surrounding syntactic and semantic word features; and (4) over 120,000 radiology reports have been processed thus far, resulting in over 35,000 mostly word-level entries.”
Referring to the list of information in item (2) as “special symbols” shows that there is some known format used to present that information such that it can be recognized as a symbol.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Yeluri, Kangarloo, Marcu, AAPA, Aramaki, and Kablotsky the ability to identify date values in documents that contain image references and recognize predetermined formats for measurement and date values, as taught by Kangarloo, because date values are among several specific types of information contained in a text document that can be used to give the information in the report context, and having date values and measurement values being presented in a way that they can be considered “special symbols” can improve the system’s ability to recognize that information in the text documents (see Kangarloo, par. [0041]).

Claim 7
	Regarding claim 7 the combination of Yeluri, Kangarloo, Marcu, AAPA, Aramaki, and Kablotsky teaches all the limitations of claim 1. Yeluri further teaches
Determining a study to which an extracted image reference corresponds including one of identifying predetermined keywords indicating a different study and identifying at least one of a plurality of predetermined format of dates
Par. [0033], “For example, with a PACS, radiology reports can be displayed in a PACS. Before a report is displayed, a NLP processor processes the report and identifies references to images (e.g., image number, series number, plane (axial, sagittal/lateral, coronal/frontal), sequence/kernel type for MRI or CT, etc.).”
Par. [0037], “Thus, certain examples "intelligently" (e.g., based on definitions and logic) convert dictation text to link(s) and allow selection of link(s) to image(s), patient chart and/or other EMR data, etc., from a current exam and/or other exams via the report. The report can be viewed, relayed, stored, etc.”
However, Yeluri does not explicitly teach
The different study being a prior study
Kangarloo teaches
The different study being a prior study
Par. [0007], “These methods do not address medical communication efficiency or effective documentation/communication among healthcare stakeholders (including primary care physicians and patients), such as presenting the most relevant findings in an imaging-based diagnostic workup. Consequently, medical communication is often performed without sufficient clinical context, prior studies, or the medical hypotheses from the primary healthcare provider.”
Par. [0061], “The context-sensitive medical communication infrastructure automatically identifies sentinel images from imaging studies based on initial patient presentation and the referring physician's medical hypothesis. The system provides clinical context with (1) the patient presentation, (2) physician hypothesis, and (3) automatically-generated summaries of prior studies.”
Par. [0130], “Three sets of information are available at the end of the image summarization process: (1) the clinical context of the study (patient presentation, physician hypothesis, and prior studies), (2) the complete set of contours, regardless of relevance, for all anatomical structures in the current patient's study, and (3) the subset of slices within that study that have been determined to be relevant, thus serving as the summary for that study.”
Par. [0140], “The primary care physician can receive the results from both local and remote specialists along with summaries of the current study and prior studies.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Yeluri the ability to include in a generated report, information from a prior study, as taught by Kangarloo, because it allows for the system to provide clinical context to the imaging report, wherein the additional context can help provide the readers of the report more information regarding the imaging results, which can improve the quality of care for the patient (See Kangarloo, par. [0007], [0130], [0140], [0158]).

Claim 8
	Regarding claim 8, the combination of Yeluri, Kangarloo, Marcu, AAPA, Aramaki, and Kablotsky teaches all the limitations of claim 1. Yeluri further teaches
Rendering a report including the extracted image reference and the study to which the extracted image corresponds
Par. [0022], “Certain examples provide systems and methods to mark up and generate semantic elements in radiology reports. For example, image references to an associated radiology exam can be linked and/or otherwise referenced in the report using natural language processing. Certain examples are applicable to all settings in which radiology reports can be found, including, but not limited to, picture archiving and communication systems (PACS), emails, voice recognition and report authoring software, and electronic medical records. In addition to images, references can also be made to a patient chart that is available in an electronic medical record system, for example.”
Par. [0027], “Thus, certain examples can be implemented on legacy systems and old reports because the NLP can dynamically generate semantic hyperlinks in real time, as the report is being opened. Furthermore, certain examples integrate the report with an entire study, not only specific key images.”

Claim 9
	Regarding claim 9, the combination of Yeluri, Kangarloo, Marcu, AAPA, Aramaki, and Kablotsky teaches all the limitations of claim 8. Yeluri further teaches
Displaying the report
Par. [0041], “For example, the report can be retrieved and displayed via a user interface 350, which may be the same as, similar to, or different than the interface 310. The interface 350 includes a report viewer 360. The viewer 360 allows a user to retrieve the report and view the report, including access to external content based on selection of links and/or other references that were automatically inserted into the report by the analysis engine 320.”

Claim 10
	Regarding claim 10, the combination of Yeluri, Kangarloo, Marcu, AAPA, Aramaki, and Kablotsky teaches all the limitations of claim 9. Yeluri further teaches
The extracted image reference being displayed as a hyperlink such that selecting the hyperlink displays a corresponding image
Par. [0043], “For example, a reference to an image in the report 420 is identified by the processor 430 and associate the image with the text of the report 420 by structuring that text as a semantic element and providing a hyperlink to that image in the report 420. Selection of the hyperlink pulls up the image in another document view, a pop-up in the report 420, etc.”

Claim 11
	Claim 11 is a system claim that recites a system for medical report-to-image navigation that is configured to perform functions that are the same or substantially similar to the steps of the method of claim 1. Yeluri teaches the following limitations not present in claim 1
A system for medical report-to-image navigation
Abstract, “Certain examples provide systems, apparatus, and methods to facilitate automated processing of report text to associate text with external content to be accessed via the report.”
The system comprising: a memory and a processor
Par. [0009], “The example system includes a memory to store data and instructions and a processor.”
The memory including a narrative report for at least one study including a plurality of images for a patient
Par. [0027], “Certain examples apply NLP to identify image references from unstructured textual data and facilitate semantic mark up, transparently without action of the radiologist. Thus, certain examples can be implemented on legacy systems and old reports because the NLP can dynamically generate semantic hyperlinks in real time, as the report is being opened. Furthermore, certain examples integrate the report with an entire study, not only specific key images.”
Par. [0042], “The processor 430 analyzes the report 420 (e.g., a legacy report pulled from storage, a report being generated on-the-fly, etc.) to identify semantic elements and associate those elements with links/references to external content referred to by those elements.”
And, determining measurement and date values
Par. [0020], “Diligent interpretation of these images requires following of a strict workflow, and each step of the workflow presumes visual presentation in certain order of certain image series from one or multiple exams and application of certain tools for manipulation of the images (including but not limited to image scrolling, brightness/contrast, linear and area measurements, etc.).”
This paragraph shows that findings of the images would include measurement values, such as linear and area measurements.
Par. [0021], “Radiology reports are textual documents that contain findings and interpretations associated with a radiology exam. As radiology studies become more complex, finding a relevant image described in the report is more challenging. For example, a whole body CT for tumor surveillance may include thousands of images, or a knee MRI may include several hundred images and multiple sequences. Further, clinicians using web-based viewers have limited bandwidth.”
These paragraphs show that the findings, like those described in par. [0020], would be included in the radiology reports generated based on the interpretation of the images.
Par. [0030], “Automation of text processing in a message helps reduce or avoid performance of manual actions by a user, for example... Using automated text processing, a user can avoid performing precise measurements and/or other actions with respect to images that can otherwise be tedious if the user is viewing and manipulating the image on a mobile device, for example.”
This shows that the system can automate the manipulation of the images based on the information in the report so that the user reading the report can see the precise measurements performed while interpreting the report prior to its generation.
Please refer to the rejection of claim 1 for additional limitations.

Claims 13-18
	Claims 13-18 are system claims ultimately dependent from claim 11. Claims 13-17 recite limitations that are the same or substantially similar to the limitations of claims 3-7, respectively. 
Claim 18 recites limitations that are the same or substantially similar to the limitations of claims 8-10. Because claim 9 depend from claim 8 and claim 10 depends from claim 9, claim 10 includes all the limitations of claims 1 (the claim from which 8 depends) and claims 8-10. Therefore, claim 18 recites limitations that are the same or substantially similar to the limitations of claim 10.
For the rejections of claims 13-18, please refer to the rejections of claims 11 and 3-10.

Claim 19
	Regarding claim 19, the combination of Yeluri, Kangarloo, Marcu, AAPA, Aramaki, and Kablotsky teaches all the limitations of claim 11. However, Yeluri does not explicitly teach
The processor distinguishing image references from measurement values to classify whether each text structure includes an image reference
Par. [0020], “Diligent interpretation of these images requires following of a strict workflow, and each step of the workflow presumes visual presentation in certain order of certain image series from one or multiple exams and application of certain tools for manipulation of the images (including but not limited to image scrolling, brightness/contrast, linear and area measurements, etc.).”
This paragraph shows that findings of the images would include measurement values, such as linear and area measurements.
Par. [0021], “Radiology reports are textual documents that contain findings and interpretations associated with a radiology exam. As radiology studies become more complex, finding a relevant image described in the report is more challenging. For example, a whole body CT for tumor surveillance may include thousands of images, or a knee MRI may include several hundred images and multiple sequences. Further, clinicians using web-based viewers have limited bandwidth.”
These paragraphs show that the findings, like those described in par. [0020], would be included in the radiology reports generated based on the interpretation of the images.
Par. [0030], “Automation of text processing in a message helps reduce or avoid performance of manual actions by a user, for example... Using automated text processing, a user can avoid performing precise measurements and/or other actions with respect to images that can otherwise be tedious if the user is viewing and manipulating the image on a mobile device, for example.”
This shows that the system can automate the manipulation of the images based on the information in the report so that the user reading the report can see the precise measurements performed while interpreting the report prior to its generation.
The ability to link to the picture and perform the measurements means that the system was able to distinguish the image reference from the measurement value in order to identify the image being referenced in the report and then provide the user with the measurement value in the image
However, Yeluri does not explicitly teach
The processor distinguishing image references from measurement and date values to classify whether each text structure includes an image reference
Kangarloo teaches
The processor distinguishing image references from measurement and date values to classify whether each text structure includes an image reference
Par. [0041], “Aspects of one implementation include: (1) a large number of semantic classes (>250) as compared to currently available lexical sources (e.g., UMLS), improving discrimination for parsing, semantic interpretation, and frame building tasks; (2) recognition of a variety of special symbols including dates, medical abbreviations (e.g., T1 for "thoracic spine one"), medical coding symbols (e.g., "TNM" lung cancer stage), numeric measurements, image slice references, and proper names (e.g., patient names); (3) some word sense disambiguation (e.g., density as a finding vs. a property) using surrounding syntactic and semantic word features; and (4) over 120,000 radiology reports have been processed thus far, resulting in over 35,000 mostly word-level entries.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Yeluri, Kangarloo, Marcu, AAPA, Aramaki, and Kablotsky the ability to distinguish image references from measurement and date values in documents to classify whether each text structure includes an image reference, as taught by Kangarloo, because image references, date values, and numerical measurements are among several specific types of data contained in a text document that can be used to convey the information in the report context (see Kangarloo, par. [0041]).

Claim 20
	Claim 20 is an article of manufacture claim that recites a non-transitory computer-readable medium including instructions that, when executed by a processor, perform functions that are the same or substantially similar to the functions of the system of claim 11. Yeluri teaches the following limitations not present in claim 11
A non-transitory computer-readable storage medium including a set of instructions executable by a processor
Par. [0008], “Certain embodiments provide a tangible computer-readable storage medium having a set of instructions stored thereon which, when executed, instruct a processor to implement a method to automatically process report text to associate report text with external content.”

Claim 21
	Regarding claim 21, the combination of Yeluri, Kangarloo, Marcu, AAPA, Aramaki, and Kablotsky teaches all the limitations of claim 1. Yeluri further teaches
The narrative report retrieved contains a finding with a reference to a specific series and image number 
Par. [0033], “Before a report is displayed, a NLP processor processes the report and identifies references to images (e.g., image number, series number, plane (axial, sagittal/lateral, coronal/frontal), sequence/kernel type for MRI or CT, etc.).”
This states that the possible image references in the narrative report can be both an image number and a series number. Because the series number is used to identify a specific series and an image number is used to identify a specific image within a series, identifying an image reference with an image number and a series number would identify a specific series and image number.

Claim 22
	Regarding claim 22, the combination of Yeluri, Kangarloo, Marcu, AAPA, Aramaki, and Kablotsky teaches all the limitations of claim 1. Yeluri further teaches
Both the series and the image information are provided along with at least one numeric value, the series being referred to is a scanning plan, or sentences that contain series related information but do not contain “image” as a keyword along with a corresponding numeric value
Par. [0033], “Before a report is displayed, a NLP processor processes the report and identifies references to images (e.g., image number, series number, plane (axial, sagittal/lateral, coronal/frontal), sequence/kernel type for MRI or CT, etc.).”
This rule is interpreted as identifying one of three possibilities. Being able to identify any one of the following conditions: “both the series and the image information are provided along with at least one numeric value”, “the series being referred to is a scanning plan”, or “sentences that contain series related information but do not contain “image” as a keyword along with a corresponding numeric value” would properly teach the limitations of the claim.
Because the image references are explicitly recited as including “image number” and “series number”, the series information and the image information would be provided along with at least one numeric value (i.e., the series number for the series information and the image number for the image information). Therefore, the Yeluri reference teaches the limitations because it teaches the system being able to identify one of the possible conditions.

Response to Arguments
Prior Art Rejections
Applicant’s arguments with respect to the claim(s) based on the newly added limitations in the independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed August 15, 2022, have been fully considered but they are not persuasive. 
The Applicant asserts that claim 21 is not taught by the prior art because “Yeluri does not teach selecting and retrieving the narrative report based on the report having both a specific series and an image number.” (Remarks, pg. 8). This argument is not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “selecting and retrieving the narrative report based on the report having both a specific series and an image number.”) are not recited in claim(s) 21.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The claim language of claim 21 recites, “The method of claim 1, wherein the narrative report retrieved contains a finding with a reference to a specific series and image number.” There is no requirement that the claims that requires “selecting and retrieving the narrative report based on the report having both a specific series and an image number.” The claims only require that the retrieved report “contain a finding with a reference to a specific series and image number”.
Yeluri teaches the ability to identify image references, wherein the image references could include information such as a series number and an image number (Yeluri, par. [0033]). Therefore, Yeluri teaches that the retrieved report could have a finding with a series number and an image number, which teaches the claimed limitation.
Because Yeluri teaches the claimed limitations in claim 21, the arguments that the cited combination of references do not teach the limitations of claim 21 are not persuasive.

With respect to the arguments against claim 22, These arguments are not persuasive. 
The rule recited in claim 22 is interpreted as identifying one of three possibilities. Being able to identify any one of the following conditions: “both the series and the image information are provided along with at least one numeric value”, “the series being referred to is a scanning plan”, or “sentences that contain series related information but do not contain “image” as a keyword along with a corresponding numeric value” would properly teach the limitations of the claim. 
Yeluri teaches the ability to use natural language processing to identify image references, wherein the image references could be represented by information including a series number and an image number (Yeluri, par. [0033]). Therefore, Yeluri teaches the ability to identify a narrative report containing one of the possible conditions (i.e., the narrative report containing both series information provided along with at least one numerical value and image information provided along with at least one numerical value). Therefore, Yeluri teaches the claimed limitations. 

	For at least the foregoing reasons, the arguments against the prior art rejections of the claims are not persuasive, and the 103 rejections will be sustained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099. The examiner can normally be reached Mon-Thur 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY D. MOSELEY/Primary Examiner, Art Unit 3686